Citation Nr: 1714985	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.
 
3.  Entitlement to service connection for diabetes, for accrued benefits purposes.  

4.  Entitlement to aid and attendance, for accrued benefits purposes.  

5.  Entitlement to non-service connected pension, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran had active service from  June 1969 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Pension Center.  The appellant is the Veteran's surviving spouse.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran died in March 2009.  His death certificate lists the immediate cause of death as cardiomyopathy, due to or as a result of empyema.

2.  Although the Veteran was not service-connected for any disability at the time of his death, he is presumed to have been exposed to herbicides during his deployments to the Republic of Vietnam.

3.  Ischemic heart disease is presumed to have been incurred during active service, and caused or contributed to the cause of the Veteran's death.


4.  The Veteran died in March 2009.  He was not a prisoner of war, and at the time of his death, he was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least 5 years immediately after his discharge from active service or for 10 years or more prior to his death.

5.  The Veteran's diabetes is presumed to have been incurred during active service. 

6.  The now service-connected diabetes, did not lead the Veteran to require the care and assistance of another on a regular basis and did not render the Veteran housebound.

7.  The Veteran was not permanently and totally disabled due to any non-service connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107, 5103A, 5107 (West 2014); 38 C.F.R. § 3.22 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes on a presumptive basis have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


4.  The criteria for special monthly compensation benefits based on the need for aid and attendance and housebound status, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1114, 1502, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.1000 (2016).

5.  The criteria for non-service connected pension, for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 101 (2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

By letters dated in May 2009 and August 2009, the appellant was notified of the evidence necessary to substantiate her claim.  The Veteran was not service-connected for any disabilities at the time of his death.  The letters identified what information she needed to provide and what information and evidence that VA would attempt to obtain. 

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA and private treatment records have been obtained.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Service connection for the cause of the Veteran's death

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962, and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Specific to the appellant's claim, the list of diseases, which are covered by this presumption, includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), coronary bypass surgery, and stable, unstable and Prinzmetal's angina), and diabetes mellitus.  38 C.F.R. § 3.309(e).

The evidence confirms that the Veteran served in Vietnam.  Accordingly, exposure to herbicides in service is conceded and presumptive service connection must be determined.

The appellant claims service connection for the Veteran's cause of death. 

At the time of the Veteran's death, the Veteran did not have a service-connected disability.  The Veteran died in March 2009, and his death certificate indicates that the direct cause of death was cardiomyopathy, with empyema being noted as leading or contributing to his immediate cause of death.  At the time of the Veteran's death, he was not service-connected for cardiomyopathy or empyema. 

The medical records indicate that in November 2008 the Veteran was diagnosed with coronary artery disease, which is a disease in the heart's major blood vessels.  The Veteran died from cardiomyopathy, which is a disease of the heart muscle.  A March 2009 treatment note indicates the Veteran was seen for cardiomyopathy and coronary artery disease.  As stated above, the cause of death was listed as cardiomyopathy.  

The evidence confirms the Veteran was exposed to an herbicide agent during active service, and was diagnosed with coronary artery disease.  Accordingly, the Board finds that the Veteran had a disease presumed to be associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  The Veteran's heart condition ultimately led to his death.  Given the overlap between treatment and symptomatology between cardiomyopathy and coronary artery disease, and giving the Veteran the benefit of the doubt, entitlement to presumptive service connection for such disability or for cause of death is warranted.  

II. DIC pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to DIC in the same manner as if the Veteran's death were service-connected, under certain specific conditions. VA shall pay DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a Veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of the Veteran's death, he did not have a service-connected disability.  As discussed below, the Board is awarding service connection benefits for diabetes mellitus for accrued benefits purposes, at the rate of 20 percent.  There are no other service connected disabilities.  Accordingly, the criteria that he be in receipt of, or entitled to receive, a total disability rating for at least 10 continuous years preceding death are not met.  There is no other basis upon which this claim may be granted.  38 C.F.R. § 3.22.  Accordingly, there is no entitlement under the law to the benefit sought and this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994).

IV. Accrued Benefits 

The appellant also contends that she is entitled to accrued benefits.  An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

At the time of the Veteran's death he had a claim pending for entitlement to non-service connected pension benefits, special monthly pension, and service connection for diabetes due to exposure to Agent Orange.  He submitted an Aid and Attendance examination, dated January 2009.  

The January 2009 aid and attendance examination listed the following diagnoses: cardiomyopathy, chronic renal insufficiency, GI reflux, empyema, diabetes mellitus, bipolar disorder, and anemia.  He was not bedridden, and spent six hours or more in bed during the daytime.  He needed assistance dressing, bathing, and using the toilet.  He was able to eat unassisted.  He was not able to walk in and out of his home unassisted.  He did not require aid and attendance of another person to protect himself from the hazards of daily living due to diagnosed disabilities.

He was sent a development letter in February 2009.  In February 2009 the Veteran replied indicating he had no further evidence to submit.

Records from Baptist Health Care from October 2008, indicate the Veteran was diagnosed with congestive heart failure, hydropic gallbladder, hypertension, GERD, incarcerated ventral hernia, gastritis, bile stasis, and erosive gastroduodenitis.  In December 2008, he was noted as having coronary artery disease, cardiomyopathy, and empyema.  January 2009 he was noted as having diabetes.  Springhill Medical Center records indicate in March 2009, the Veteran was admitted for sepsis and hypoglycemia.  He was started on oral medication to treat diabetes.  Records from Dr. C. were received, and a January 2009 note indicated the Veteran was diagnosed with sepsis, history of empyema, and ecoli.  Records from Cardiology Associates indicate in 2007, he was prescribed pain medication.  Records from Jay hospital, detail a history of arthritis.  

A. Diabetes Mellitus 

As noted above, service connection for certain specified diseases, including diabetes, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  In this case, the evidence shows that the Veteran served in Vietnam during the prescribed time period and is presumed to have been exposed to herbicides.

Treatment records reveal that in December 2008 and January 2009 the Veteran had a history of diabetes.  In March 2009, the Veteran was given glucagon and oral glucose, to increase glucose to normal levels. 

Although there are not detailed medical records related to his diabetes mellitus, the Board resolves all reasonable doubt in the Veteran's favor, and finds that his diabetes was presumptively due to exposure to herbicide agents during service. 


B. Non-service connected Pension

VA will grant non-service connected disability pension benefits to a wartime Veteran who has the requisite service and who is permanently and totally disabled due to his or her non-service connected disabilities.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from a non-service connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.

For the purposes of a non-service connected pension, a veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.  The permanent and total disability requirement for non-service connected disability pension under section 1521(a) is excluded for veterans aged 65 or older.  See 38 U.S.C.A. § 1513(a).

Permanence of a total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test. See 38 U.S.C.A. § 1502 (West 2014); 38 C.F.R. § 4.15 (2016); Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Veteran does not meet any of these criteria.

In the instant case, the Veteran submitted a claim for a non-service connected disability pension in February 2009.  Neither the Veteran nor his representative identified a non-service connected medical condition that renders him totally and permanently disabled.  The evidence of record indicates the Veteran resided in a senior residence facility, not a nursing home.  The evidence of record indicates that in December 2008 the Veteran became ill and subsequently died in March 2009.  No evidence was submitted indicating the Veteran was permanently and totally disabled as a result of non-service connected conditions.  

As the Veteran has not presented, and the Board cannot find, any evidence that the Veteran was rendered totally and permanently disabled by a non-service connected medical condition, the claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).
C. 
Aid and Attendance

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2016).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id.

After review of the criteria for determining the need for aid and attendance, the Board finds that the evidence shows that the Veteran was not in need of the regular aid and attendance of another person to perform routine activities of daily living.  The record indicates the Veteran was able to feed himself, bathe himself, tend to the wants of nature, and was not bedridden.  With regard to housebound benefits, the Veteran was not service connected for a single disability ratable at 100 percent, and additional disabilities independently ratable at 60 percent or more; nor was he substantially confined to his dwelling and immediate premises due to disability.  

Therefore, entitlement to accrued pension benefits based on the Veteran's need for aid attendance/housebound prior to his death is denied.  


ORDER

Service connection for the cause of the Veteran's death is granted. 

Dependency and Indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is denied.

Service connection for diabetes mellitus, for accrued benefits purposes, is granted.  

Entitlement to aid and attendance benefits, for accrued benefits purposes, is denied.

Entitlement to non-service connected pension, for accrued benefits purposes, is denied. 



______________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


